[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: OBJECTION (#131)
The defendant is objecting to the plaintiff's employer, also made a plaintiff, being allowed to file an offer of judgment pursuant to 52-192a. The defendant argues that plaintiff's employer is really a lienor, with a completely derivative action, and thus not entitled to file an offer of judgment.
General Statutes 31-293, however, allows an employer to bring a suit, even without the participation of the injured employee, to recover sums paid out as workers' compensation. As it is quite possible for the employer to be the only plaintiff, CT Page 7770 the action is not purely derivative such as, for example, a loss of consortium claim which must be joined with the injured party's claim. Furthermore, 51-192a states that in any action "for the recovery of money only, the plaintiff may before trial" file an offer of judgment. Thus, 51-192a in its plain language allows plaintiffs employer, who is a plaintiff seeking the recovery of money, to file an offer of judgment. The objection to plaintiff's offer of judgment is overruled.
COFIELD, J.